
	

113 S1146 IS: State Ethics Law Protection Act of 2013
U.S. Senate
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1146
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2013
			Mr. Kirk (for himself,
			 Mr. Menendez, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to protect States
		  that have in effect laws or orders with respect to pay-to-play reform, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State Ethics Law Protection Act of
			 2013.
		2.Pay-to-play
			 reformSection 112 of title
			 23, United States Code, is amended by adding at the end the following:
			
				(h)Pay-to-Play
				reformA State transportation department shall not be considered
				to have violated a requirement of this section solely because the State in
				which that State transportation department is located, or a local government
				within that State, has in effect a law or an order that limits the amount of
				money an individual or entity that is doing business with a State or local
				agency with respect to a Federal-aid highway project may contribute to a
				political party, campaign, candidate, or elected
				official.
				.
		
